McCaleb, J.,
concurs notwithstanding that Tie shares the consternation expressed by the Court of Appeal as to its right to increase or reduce awards in damage suits within the framework of the reviewing powers granted it by the Constitution, particularly in view of the latest rumination of this Court in Lomenick v. Schoeffler, 250 La. 959, 200 So.2d 127 — as he is of the opinion that, on the facts found by the Court of Appeal in this case, it does not appear that the award of the district judge is excessive.